DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 19, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Annual Re-determination of Medicare Part D Low-Income Subsidy Deemed
Status (Re-deeming)

CMS CONTACT: Tracey Baker, 410-786-7794, tracey.baker@cms.hhs.gov

The Centers for Medicare & Medicaid Services (CMS) is now preparing for the annual redetermination of Medicare Part D low-income subsidy (LIS) deemed status, also known as “redeeming.”
The information below is to help states understand the process and their role in ensuring that dual
eligible beneficiaries have timely, affordable, and comprehensive coverage under the Medicare
Part D prescription drug benefit.
General Background
The Medicare LIS provides extra help for beneficiaries who have limited income and resources
to help pay their Medicare prescription drug plan’s premiums, co-payments, and the annual
deductible. Medicare beneficiaries who automatically qualify (are deemed eligible) for LIS
include full-benefit dual eligible individuals, partial dual eligible individuals (Qualified Medicare
Beneficiaries (QMB-only), Specified Low-Income Medicare Beneficiaries (SLMB-only),
Qualifying Individuals (QI)), and people who receive Supplemental Security Income (SSI)
benefits but not Medicaid. Additionally, individuals with limited incomes and resources who do
not automatically qualify can apply for a LIS and have their eligibility determined by either the
Social Security Administration (SSA) or their state Medicaid agency. Details on the LIS benefit
may be found in Chapter 13 of the Medicare Prescription Drug Benefit Manual at
http://www.cms.gov/Medicare/Prescription-DrugCoverage/PrescriptionDrugCovContra/PartDManuals.html.
Process for Re-determining LIS Eligibility for People who Automatically Qualify
In July of each year, CMS begins the process of determining if beneficiaries with LIS in the
current calendar year will automatically qualify for LIS in the next calendar year. During this
time, CMS will use state Medicare Modernization Act (MMA) and SSA files to initiate the
eligibility process in re-deeming full dual and partial dual eligible individuals and SSI-only
eligible individuals.

Individuals reported as full-benefit dual eligible beneficiaries, partial dual eligible beneficiaries
(QMB-only, SLMB-only, or QI), or SSI recipients for any month between July and December of
the current year will have their LIS deemed status extended to December 31 of the next calendar
year. For example, if a beneficiary is determined to have full or partial dual status in July 2012,
their eligibility will be extended to December 31, 2013. Additionally, a beneficiary’s copayment level for 2013 will be determined by type of dual eligibility, income, and institutional
status reported in or after July 2012.
CMS will continue to look for individuals whom states report as full or partial duals after July
and will re-deem them for the next calendar year. For example, if a beneficiary is reported on a
September MMA file as retroactively eligible for just the month of August 2012, the person will
be re-deemed for 2013; if a person is reported on that same file as retroactively eligible for only
May 2012, s/he will not be re-deemed for 2013.
Finally, if a beneficiary was previously deemed eligible for LIS based on state data, but does not
appear as subsidy-eligible in July or subsequent state MMA files, s/he will not be re-deemed for
the next calendar year. Deemed status will end on December 31 of the current calendar year.
Notices to Beneficiaries
In September, CMS and SSA will issue a joint mailing to beneficiaries whose deemed status will
not continue into the next calendar year based on their absence from the state’s July or August
state MMA files or SSA’s August file. This mailing will include a personalized letter on gray
paper from CMS explaining their loss of LIS, an SSA application for extra help, and a postagepaid return envelope to assist the individual in re-establishing eligibility for the subsidy for the
next calendar year.
In early October, individuals who will continue to have LIS, but will have a change in their copayment level in the next calendar year will receive a personalized letter on orange paper from
CMS outlining the changes that will be effective January 1.
If any individual who received a gray notice informing them of their loss of deemed status
subsequently becomes newly eligible for Medicaid in future months, CMS will mail them a new
letter on purple paper informing them that they now automatically qualify for LIS.
Model versions of these notices, along with a beneficiary fact sheet and partner tip sheet, will be
available in August at:
http://www.cms.hhs.gov/LimitedIncomeandResources/LISNoticesMailings/list.asp#TopOfPage.
Please note that individuals who continue to qualify for LIS without any change to their
copayment level in 2013 will not receive a notice.
CMS Notification to States
In September, CMS will provide a file to states identifying residents who are being notified of
their loss of deemed status effective January 1. The file layout is attached in Appendix A. We
will notify you separately of the specific date that the file will be sent.

Page 2 of 5

CMS will also provide data on the MMA state response file on the re-deemed status of those
reported on a given file. For example, the results of data submitted by the state for
re-deeming on July 12 will appear on the CMS-generated MMA response file that will be sent
back to the state within an estimated 48 hours, or by July 14. The following data will appear in
the response file when the beneficiary has been re-deemed:
• Beneficiary Copay Type = D
• Beneficiary Copay Level = 1, 2, or 3
• Copay Start Date = 01/01/2013
• Copay End Date = 12/31/2013
What Do States Need to Do?
We cannot overemphasize the importance of ensuring the accuracy and completeness of the state
MMA files submitted starting in July for the process of re-determining deemed status. States’
inclusion or exclusion of beneficiaries from their July through December 2012 MMA files will
determine whether those beneficiaries will be deemed eligible for the low-income subsidy for
2013.
We strongly recommend that states use the information in our September redeem file to screen
these individuals for eligibility for Medicaid or any of the Medicare Savings Programs, or to
work with them to apply for LIS.
Additional Information
CMS will continuously provide the resources and assistance people need to make sure that
everyone who qualifies receives help paying for Medicare prescription drug coverage. In
support of this effort, we are working with your offices, SSA, State Health Insurance and
Assistance Programs (SHIPs), physicians, pharmacists, prescription drug plans, and hundreds of
partner organizations across the country to reach beneficiaries with messages and guidance. Our
customer service representatives at 1-800-MEDICARE are prepared to answer questions and to
guide beneficiaries through the process of applying for LIS, and relevant information is posted
on our consumer website, www.medicare.gov.
CMS appreciates states’ continued assistance in ensuring that dual eligible beneficiaries have
timely, affordable, and comprehensive coverage under the Medicare Part D prescription drug
benefit.
Attachment
Appendix A - Exchange Name: DEEMLS
Table 1: This is the first record of the file. It will only occur once.
Table 2: This record will contain beneficiary information. It may occur multiple times.
Table 3: This is the last record of the file. It will only occur once.

Page 3 of 5

Table 1: Annual State File for Beneficiaries Who Lost Deeming Status– Header Record
Data Field

Length

Position

Header Code
State Code
Sending Entity
Run Date of the file
Filler
Record Length =

6
2
8
8
576

1
7
8
17
25

…
…
…

6
8
16
24
600

Form
at
CHAR
CHAR
CHAR
CHAR
CHAR

Valid Values
‘DEEMLS’
State Code
‘CMS ‘ CMS + 5 spaces
CCYYMMDD
spaces

600

Table 2: Annual State File for Beneficiaries Who Lost Deeming Status– Detail Record
Data Field
Record Type
Beneficiary’s Health Insurance Claim or
Railroad Board Number
Representative Payee Name
Beneficiary’s Name
Beneficiary’s Address Line 1
Beneficiary’s Address Line 2
Beneficiary’s Address Line 3
Beneficiary’s Address Line 4
Beneficiary’s Address Line 5
Beneficiary’s Address Line 6
Beneficiary’s City
Beneficiary’s State
Beneficiary’s Zip Code
Cluster Identification Code
Beneficiary’s Date of Birth
Beneficiary’s Social Security Number

Length
3
12

Position
1
… 3
4
… 15

Format
CHAR
CHAR

Valid Values
‘DTL’

40
40
40
40
40
40
40
40
27
3
10
14
8
9

16
56
96
136
176
216
256
296
336
363
366
376
390
398

CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

spaces if no Payee

Filler
Co-Payment Level for Current Calendar
Year
Co-Payment Level for Next Calendar Year
Reason Code for Current Calendar Year
Reason Code for Next Calendar Year
Start Date for Current Calendar Year
End Date for Next Calendar Year
Filler
Record Length =

132
1

407 … 538 CHAR
539 … 539 CHAR

CCYYMMDD
spaces if SSN does
not exist
spaces
‘1’, ‘2’, or ‘3’

1
2
2
8
8
40
600

540
541
543
545
553
561

‘1’, ‘2’, or ‘3’
‘1’, ‘10’, or ‘2A’
‘1’, ‘10’, or ‘2A’
MMDDCCYY
MMDDCCYY
spaces

Page 4 of 5

…
…
…
…
…
…
…
…
…
…
…
…
…
…

…
…
…
…
…
…

55
95
135
175
215
255
295
335
362
365
375
389
397
406

540
542
544
552
560
600

CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

Table 3: Annual State File for Beneficiaries Who Lost Deeming Status– Trailer Record
Data Field
Trailer Code
State Code
Sending Entity

Length
6
2
8

Position
1
… 6
7
… 8
9
… 16

Format
CHAR
CHAR
CHAR

Run Date of File
Filler
Record Count
Filler
Record Length =

8
9
9
558
600

17
25
34
43

CHAR
CHAR
ZD
CHAR

Page 5 of 5

…
…
…
…

24
33
42
600

Valid Values
‘TRLRLD’
State Code
‘CMS ‘CMS
+ 5 spaces
spaces
spaces

